Name: Commission Regulation (EC) No 2417/95 of 13 October 1995 updating and amending Regulations in the beef sector fixing before 1 February 1995 certain prices and amounts whose values in ecus have been adjusted because of the abolition of the corrective factor in agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  animal product
 Date Published: nan

 Avis juridique important|31995R2417Commission Regulation (EC) No 2417/95 of 13 October 1995 updating and amending Regulations in the beef sector fixing before 1 February 1995 certain prices and amounts whose values in ecus have been adjusted because of the abolition of the corrective factor in agricultural conversion rates Official Journal L 248 , 14/10/1995 P. 0039 - 0040COMMISSION REGULATION (EC) No 2417/95 of 13 October 1995 updating and amending Regulations in the beef sector fixing before 1 February 1995 certain prices and amounts whose values in ecus have been adjusted because of the abolition of the corrective factor in agricultural conversion ratesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 13 (1) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EC) No 424/95 (4), and in particular Article 7 (3) thereof, Whereas with effect from 1 February 1995, Article 13 (2) of Regulation (EEC) No 3813/92 alters the value in ecus of certain prices and amounts in order to neutralize the effects of the abolition of the corrective factor of 1,207509 which until 31 January 1995 affected the conversion rates used for agriculture; Whereas the new values in ecu of the prices and amounts concerned have been established as of 1 February 1995 according to the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (5), as last amended by Regulation (EC) No 1053/95 (6); Whereas, in accordance with Article 18 (2) of Regulation (EEC) No 1068/93, in order to avoid confusion and facilitate the application of the common agricultural policy, it is necessary to replace the value in ecus of the prices and amounts concerned where they are not of periodic application, and where they are applicable at least from: - 1 January 1996 in respect of the amounts not concerned by a marketing year, - the beginning of the 1996 marketing year in the case of the prices or amounts for which that marketing year starts in January 1996, - the beginning of the 1995/96 marketing year in the other cases, which appear in regulations that came into force before 1 February 1995; whereas the Regulations concerned should therefore be amended; Whereas in the interests of clarity the new values in ecu in respect of securities required under Commission Regulation (EEC) No 2182/77 (7), as last amended by Regulation (EEC) No 1759/93 (8), Regulation (EEC) No 2173/79 (9), as last amended by Regulation (EEC) No 1759/93, Regulation (EEC) No 985/81 (10), as last amended by Regulation (EEC) No 1759/93, Regulation (EEC) No 2539/84 (11), as last amended by Regulation (EEC) No 1759/93, Regulation (EEC) No 2456/93 (12), as last amended by Regulation (EC) No 1999/95 (13), should be rounded to the nearest whole number; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 As a consequence of the adjustment of certain prices and amounts in ecu in the beef sector coming into effect from 1 February 1995, pursuant to Article 13 (2) of Regulation (EEC) No 3813/92 and of Article 18 (1) of Regulation (EEC) No 1068/93, the legal instruments referred to in Article 2 shall be amended as laid down therein. Article 2 1. Regulation (EEC) No 805/68 is amended as follows: (a) the third indent of Article 4b (6) is replaced by the following: '- ECU 90 for the 1995 calendar year, - ECU 108,7 for the 1996 calendar year and thereafter.`; (b) in Article 4c (2): - the amount of 'ECU 60` shall be replaced by the amount of 'ECU 72,45`, - the amount of 'ECU 45` shall be replaced by the amount of 'ECU 54,34`, - the amount of 'ECU 30` shall be replaced by the amount of 'ECU 36,23`, - the amount of 'ECU 15` shall be replaced by the amount of 'ECU 18,11`; (c) in Article 4d (7): - in the first subparagraph, the third indent is replaced by the following: '- ECU 120 for the 1995 calendar year, - ECU 144,9 for the 1996 calendar year and thereafter.`, - in the third subparagraph, the amount of 'ECU 25` shall be replaced by the amount of 'ECU 30,19`, - in the fourth subparagraph, the amount of 'ECU 20` shall be replaced by the amount of 'ECU 24,15`; (d) in Article 4h (1) the amount of 'ECU 30` shall be replaced by the amount of 'ECU 36,23`; (e) in Article 4i (2) the amount of 'ECU 100` shall be replaced by the amount of 'ECU 120,8`. 2. In Regulation (EEC) No 2182/77, in Article 5 (3), in subparagraph (a) the amount of 'ECU 25` shall be replaced by the amount of 'ECU 30` and in subparagraph (b), the amount of 'ECU 2,5` shall be replaced by the amount of 'ECU 3`. 3. In Regulation (EEC) No 2173/79, in Article 15 (1), the amount of 'ECU 50` shall be replaced by the amount of 'ECU 60`. 4. In Commission Regulation (EEC) No 985/81, in Article 3 (5), in subparagraph (a), the amount of 'ECU 25` shall be replaced by the amount of 'ECU 30` and in subparagraph (b), the amount of 'ECU 2,5` shall be replaced by the amount of 'ECU 3`. 5. In Regulation (EEC) No 2539/84: (a) in Article 5 (2) (d), in point (1), the amount of 'ECU 25` shall be replaced by the amount of 'ECU 30` and in point (2), the amount of 'ECU 2,5` shall be replaced by the amount of 'ECU 3`, and (b) in Article 5 (3) (e), in point (1), the amount of 'ECU 25` shall be replaced by the amount of 'ECU 30` and in point (2), the amount of 'ECU 2,5` shall be replaced by the amount of 'ECU 3`. 6. In Council Regulation (EEC) No 3763/91 (1), in Article 5, the amount of 'ECU 40` shall be replaced by the amount of 'ECU 48,30` each time it appears. 7. In Council Regulation (EEC) No 1600/92 (2), in Article 14 (2) and (3) and Article 24 (2) and (3), the amount of 'ECU 40` shall be replaced by the amount of 'ECU 48,30`. 8. In Council Regulation (EEC) No 1601/92 (3), in Article 10 (2) and (3), the amount of 'ECU 40` shall be replaced by the amount of 'ECU 48,30`. 9. In Council Regulation (EEC) No 747/93 (4), in Article 1 (2), the amount of 'ECU 130` shall be replaced by the amount of 'ECU 157,0`, each time it appears. 10. In Council Regulation (EEC) No 2019/93 (5), in Article 6 (1), the amount of 'ECU 40` shall be replaced by the amount of 'ECU 48,30` each time it appears. 11. In Regulation (EEC) No 2456/93: (a) in Article 12 (1), the amount of 'ECU 30` shall be replaced by the amount of 'ECU 36`, and (b) in Article 14 (1), the amount of 'ECU 8` shall be replaced by the amount of ECU 10 and the amount of 'ECU 5` shall be replaced by the amount of ECU 6. 12. In Commission Regulation (EC) No 456/94 (6), in Article 1, second indent, the amount of 'ECU 287,78` shall be replaced by the amount of 'ECU 347,50`. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. However, Article 2 (1), (6), (7), (8), (9) and (10) shall apply from the date on which an agricultural conversion rate fixed on or after 1 February 1995 is first applied. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1995. For the Commission Franz FISCHLER Member of the Commission